 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   DELBERT RONDELL GARDNER,                           No. 2:19-cv-0318 CKD P
10                       Petitioner,
11            v.                                        ORDER
12   STATE OF CALIFORNIA, et al.,
13                       Respondents.
14

15            Petitioner, a state prisoner proceeding pro se, has filed what appears to be an application

16   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. However, the application is submitted

17   on a form used in California courts, not this court.

18            Accordingly, IT IS HEREBY ORDERED that:

19            1. The Clerk of the Court send petitioner the court’s form-application for a writ of habeas

20   corpus by persons in California custody.

21            2. Petitioner is granted 30 days within which to complete and return the form to the court.

22   Failure to complete and return the form within 30 days will result in dismissal.

23   Dated: February 26, 2019
                                                       _____________________________________
24
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27   1/bh
     gard0318.108
28
